Hodges, J.
1. “The pleading act of 1893 provided that petitions should ‘set forth the cause of action in orderly and distinct paragraphs numbered consecutively.’ Civil Code, § 4961. The act does not prescribe any penalty for a failure to comply with its terms. A petition not subdivided into paragraphs at all would evidence such a disregard of the requirements of the law that the same should be dismissed on motion. A petition which makes a paragraph of' every sentence, without reference to substance, would also evidence such a disregard of the spirit of the law that it should be dismissed on motion, for the reason that such a paragraphing would not be orderly. The true course lies between these two extremes. It is impossible to satisfactorily define what would be an orderly paragraph, and this matter must be left largely to the discretion of the trial judge.” Atlanta &c. Ry. Co. v. Smith, 119 Ga. 667 (46 S. E. 853). The act of 1913 establishing the municipal court of the city of Macon (Acts of 1913, p. 252) provides that “the judge shall disregard any error or defect which does rfot affect the substantial rights of the parties.” The court did not err in refusing to sustain the special demurrer.
2. The evidence authorized the verdict. Judgment aflb-med.